Citation Nr: 0920812	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-36 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 11, 2003, 
for special monthly compensation based upon the need for aid 
and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to April 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The RO's actions in that decision 
included granting special monthly compensation based upon the 
need for aid and attendance.  The RO assigned an effective 
date of April 11, 2003, for that benefit.  The Veteran 
appealed for an earlier effective date.

In July 2008, the Board remanded, for additional action by 
the RO, the issue of an earlier effective date for SMC for 
aid and attendance.  In May 2009, the Veteran indicated that 
he wished to withdraw his appeal.


FINDING OF FACT

In May 2009, prior to promulgation of a decision in the 
appeal for an effective date earlier than April 11, 2003, for 
special monthly compensation based upon the need for aid and 
attendance, the Veteran communicated that he wished to 
withdraw that appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a May 2009 letter, the Veteran, through his 
representative, stated that he withdrew his appeal in its 
entirety.  The Board finds that the letter satisfies the 
requirements for withdrawing the appeal.  Thus, there is no 
remaining allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.  As the appeal is dismissed, it is not 
necessary to discuss VA's duties to notify and assist the 
Veteran with respect to the claim.


ORDER

The appeal for an effective date earlier than April 11, 2003, 
for special monthly compensation based upon the need for aid 
and attendance, is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


